 GARNER AVIATION SERVICE CORPORATION517The radio and radar electricians constitute, therefore, but a segment,of the electrical craft in the Employer's plant .4As it is well estab-lished that the Board will not find a segment of a craft to be appro-priate,-' we shall dismiss the petition.6OrderIT IS HEREBY ORDERED thatthe petition filed herein be, and it herebyis, dismissed.''Althoughthere is a reference in the record to a maintenance electrician classificationelsewhere in the plant,the record does not establish whether or not such employees arecraftsmen.5Milprint,Inc.,90 NLRB98 ;LockheedAircraftCorporation,87NLRB 40.See alsoThe Baldwin Locomotive Works,89 NLRB 403.E If the field and service electricians were added to the voting group,the Petitioner'sshowing of interest would not be sufficient for the purpose of directing an election.GARNER AVIATION SERVICE CORPORATION AND LYNCHBURG AIR TRANS-PORT & SALES CORPORATION,VIRGINIA CORPORATIONS AUTHORIZED TO DOBUSINESS IN THE STATE OF FLORIDA,D/B/AGARNER AVIATION SERVICECORPORATION 1and.,INTERNATIONAL ASSOCIATION OF MACHINISTS,AFL, PETITIONER.Case No. 10-IBC=1956.November 21, 19510Decisionand OrderUpon a petition duly filed, a hearing was held before Frank E.Hamilton, Jr., hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged, under contract with the United StatesGovernment, in the operation of a facility at Bartow, Florida, whereit trains aviation cadets and performs the necessary maintenance onaircraft used in such training.Pursuant to the contract, title to allproperty and equipment is vested in the United States Government .2As additional supplies or items of equipment are needed, the Employerobtains them from the nearest Air Force depot, or if they are not thusavailable, it purchases them locally and is reimbursed by the Govern-ment for the purchase price plus freight charges.Title to suppliesor equipment thus purchased vests in the Government upon delivery1The nameof theEmployer appears as amended at the hearing.2The real estate on which this training base is located is leased by the Air Force fromthe city of Bartow.101 NLRB No. 102. 518DECISIONSOF NATIONALLABOR RELATIONS BOARDto the Employer at the training base, except for items determined bythe administrative contracting officer 8 not to be necessary to theperformance of the Employer's contract.The Employer is responsible for the hiring and discharging ofemployees engaged to operate the facility, and determines their wagesand other conditions of employment.Wage scales, however, aresubject to approval by the administrative contracting officer andauthority is reserved to the Air Force commanding officer at thisfacility to order the discharge of any employee whenever he deems,it to be in the best interest of the operation to do so.In the light of the foregoing facts, we find, contrary to the Em-ployer's contention, that it is an "employer" of the employees at thetraining base, within the meaning of Section 2 (2) of the Act'Andit is the Board's policy to assert jurisdiction over an employer engagedin activities affecting commerce whose operations are part of thenational defense effort.5The record now before us fails to disclosethe extent to which the Employer's operations involve movement ofgoods or planes across State lines from which it may be determinedwhether the Employer is, in fact, engaged in activities affecting com-merce within the meaning of the Act.We need not, however, deter-mine in this proceeding the issue as to "commerce," for we find, in anyevent, that the petition should be dismissed because the unit soughtis inappropriate.2.The Petitioner seeks to represent a unit limited to the employeesin the Employer's aircraft maintenance department.The Employeropposes this request, contending that the only appropriate unit is onewhich includes also the employees in its other operative departments.sThe Board has granted maintenance department units, in the absenceof collective bargaining history, on the ground that they have consti-tuted essentially multicraft groups of maintenance employees, pos-sessing interests sufficiently different from those of the productionemployees to justify their original establishment in a separate unit.?In the present case, the record discloses that a substantial number ofjob classifications in the aircraft maintenance department, such aselectricians, carpenters, painters, and mechanics, as well as vehicleoperators, laborers, and janitors, are also to be found either in thebase maintenance department or in some of the other departments."9 The contract provides for a Government official,known as the administrative contract-ing officer, who is located on the base and serves as Air Force's representative from theprocurement district.*SeeGreat Southern Chemical Corporation,96 NLRB 1013,and cases therein cited.6Westport Moving and Storage Company, Crate MakingDivision,91 NLRB 902.e The Employer's operations are divided into the following departments:Flying training,academic training,base supply,fire,ground transportation,base maintenance,and aircraftmaintenance.'Armstrong Cork Company,80 NLRB 1328.8 The specific duties of such categories in base maintenance and several other depart-ments were not, however, developed in the record. SENT PLASTICS CORPORATION519As it thus appears that the unit sought omits a substantial number ofthe Employer's maintenance craftsmen, we find it is inappropriatefor collective bargaining."We shall, therefore, dismiss the petition.OrderIT IS HEREBY ORDERED that the petition filed herein be, and it herebyis, dismissed.Cf StenolindOil and Gas Research Section,81 NLRB 1089.See alsoMarshallMidandCo , 97 NLRB 5.KENT PLASTICS CORPORATION 1andUNITED AIITOMOBILE, AIRCRAFT ANDAGRICULTURALIMPLEMENTWORKERS OF AMERICA(UAW-CIO),PETITIONER..Case No. 35-RC-786.November 21, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John W. Hines, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer and the Petitioner substantially agree that a unitof production and maintenance employees, including the watchmen-janitors and excluding office and clerical employees, is appropriate.They disagree concerning approximately 25 group leaders; the Peti-tioner claims that these employees are supervisors.The Employeropposes their exclusion from the unit on the ground that they have nosupervisory authority.For the 300 employees presently employed, there are, excluding thegroup leaders, about 17 supervisors and foremen, a ratio of 1 super-visor to 17 or 18 employees.The group leaders, usually longer em-'The Emplo-,er's name appears as amendedat thehearing.101 NLRB No. 107.